DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8-11 and 13 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schechter et al. U.S. Pat. No.9569467 (hereinafter Schechter).

As per claim 1, Schechter discloses a computer system for verifying information relating to an event, the computer system comprising: 

a processor to: receive a media feed containing information related to a potential event (Schechter: column 8 line 47 – column 9 line 61: receive various newsfeed related to potential events); 
identify the potential event and determine a location of the potential event from the information in the media feed (Schechter: column 9 lines 45-54: based on proximity of the possible news event); 
identify the pool of responder devices in the vicinity of the potential event, filter ineligible responders from the pool of responder devices to generate a set of eligible responder devices, and bundle a cohort of eligible responder devices from the set of eligible responder devices for inclusion in the set of responder devices solicited for verification of information (Schechter: column 9 lines 45-55: verified and trusted users may be asked, by the algorithm, to provide additional information).
solicit verification of information relating to the potential event from a set of responder devices of the plurality of responder devices, each responder device of the set of responder devices having a location-tracking device, each responder device of the set of responder devices selected from a pool of responder devices in a vicinity of the potential event (Schechter: column 9 lines 45-54: solicit information from verified and trusted users to provide additional information; column 10 lines 18-23: App users submit information on news happening around them based on their GPS location); 
receive responses to the request from the set of responder devices, the responses to confirm or disconfirm information related to the potential event (Schechter: column 9 lines 45-55: trusted and verified viewers can be requested to provide additional information)
determine whether information in the media feed is confirmed or disconfirmed by the responses solicited from the set of eligible responder devices (Schechter: Claim 1: confirm validity of 
identify the potential event as verified or not verified  (Schechter: Claim 1: confirm validity of event based on information received from various sources including app users with GPS; column 4 lines 5-34; column 10 line 64 – column 11 line 12); 
output the determination (Schechter: column 4 lines 5-34: compare, verify information against other detection data to determine newsworthiness). 
As per claim 2, Schechter discloses the computer system of claim 1. Schechter further discloses wherein the processor is to detect anomalous media activity in the media feed and aggregate like media to identify the potential event (Schechter: column 8 line 50 – column 9 line 67: aggregate like media to identify the potential event). 
As per claim 3, Schechter discloses the computer system of claim 2. Schechter further discloses wherein the media feed includes a media post and the processor is to ascertain a headline from the media post to aggregate like media to identify the potential event (Schechter: column 8 lines 20-29). 
As per claim 4, Schechter discloses the computer system of claim 2. Schechter further discloses wherein the media feed includes a media post and the processor is to ascertain a potential location from the media post to determine the location of the potential event (Schechter: column 14 lines 43-47: determine location of event based on social media postings). request to the set of responder devices, and receive responses to the request from the set of responder devices, the responses to confirm or disconfirm information related to the potential event (Schechter: 
As per claim 6, Schechter disclose the computer system of claim 5. Schechter further discloses wherein a first responder device of the set of responder devices includes an image-capture device, the request includes a request to capture an image of the potential event, and the responses include a captured image, the captured image to confirm or disconfirm information related to the potential event (Schechter: column 9 lines 45-55: share what they can see or can photograph via the mobile app). 
As per claim 8-11 and 13 encompass same or similar scope as claims 1-4 and 6. Therefore, claims 8-11 and 13 are rejected based on the same reason set forth above in rejecting claims 1-4 and 6.


Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive.
Regarding applicant’s remarks, applicant mainly argues that the prior art of record does not explicitly disclose “filtering eligible responders from ineligible responders to generate a set of eligible responder devices.” However, the examiner disagrees. Central concept of present application is to verify occurrence of newsworthy events by soliciting information from eligible users that are within proximity of the event. Schecter discloses based on location of the event, a verified and trusted user may be asked/solicited to provide information to confirm or verify occurrence of the event (Schecter: column 9 lines 45-54: solicit information from verified and trusted users to provide additional information; column 10 lines 18-23: App users submit information on news happening around them based on their GPS location). The fact that only trusted and verified users are asked/solicited for information and not all users within proximity of the event indicates that the system selectively rely on information from specific user/users to verify occurrence of the event. Furthermore, the claims are silent with regard to definition of eligibility. Therefore, applicant’s argument is not persuasive in light of above explanation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gauglitz et al. U.S. Pat. No. 10856115 discloses method for aggregating media related to an event.
Heath U.S. Pub. No. 20130073389 discloses method for providing sports and sport events related social/geo/prom link based on user location.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431